                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

PATRICK GUILLORY JR.                                CIVIL ACTION NO. 6:18-cv-1593
#587254
                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

DARRL VONNOY                                        MAG. JUDGE PATRICK J. HANNA

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the instant action is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

        MONROE, LOUISIANA, this 7th day of March, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
